Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on January 31, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910100340.4 application as required by 37 CFR 1.55.


Response to Amendment
Applicant’s amendment has been entered. Claims 1-14, and 17-21 are pending. Claims 15-16 are canceled. Amendment has overcome all previously set forth rejections under 35 USC 112(b) and 35 USC 103.

Response to Arguments
Applicant’s arguments, see sections on rejections under 35 USC 112(b0 and on 35 USC 103, filed November 29, 2021, with respect to claims 1-14 and 17-20 have been fully considered and are persuasive.  The rejections of claims 1-14 and 17-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 20 recite a method for preparing vanadium powder or vanadium alloy powder from a vanadium-containing raw material through a shortened process, 2O6 with molten-salt medium to form a mixture, the CaV2O6 obtained by purifying the vanadium-containing solution followed by adding with a calcium salt for vanadium precipitation. Step (4) in both claims 1 and 20 requires thermally reduing the mixture formed from mixing CaV2O6 with molten-salt medium.
The combination of art relied upon to meet the limitations of independent claim 1 as originally filed, Lee (US20210130928) in view of Cai (Cai, Zhuo-fei, et al. "Direct electrochemical reduction of solid vanadium oxide to metal vanadium at low temperature in molten CaCl2-NaCl." International Journal of Minerals, Metallurgy, and Materials 19.6 (2012): 499-505), Palmer (US3856512), and Wang (US 20170209933), which is also the closest prior art to independent claim 20 does not disclose or suggest addition of sodium metaaluminate.
US 4670229 discloses deliberately adding sodium aluminate in a process to recover vanadium and other metal values (column 1 lines 6-10); however, the reference discloses that the addition of sodium aluminate (metaaluminate is a hydrated aluminate) forms a vanadate compound (column 2 lines 10-22). In view of US 4670229, it would not have been obvious for one of ordinary skill in the art to add sodium metaaluminate in a step which deliberately reduces a mixture comprising a vanadate (CaV2O6) in an overall method for preparing vanadium powder or vanadium alloy powder as required in claims 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736